Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment (the “Amendment”) is made as of the first day of January,
2012 by and between FuelCell Energy, Inc. (the “Corporation”) and Arthur Bottone
(“Executive”) (each of the Corporation and the Executive are referred to herein
as a “Party” and collectively as the “Parties”).

WHEREAS, the Parties entered into that certain Employment Agreement dated
February 8, 2011 (the “Employment Agreement”) pursuant to which the Corporation
promoted the Executive to the position of President and Chief Executive Officer;
and

WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto agree as follows:

1. TERMS. Terms not defined herein shall have the meaning as set forth in the
Employment Agreement.

2. BASE SALARY. The first sentence in Section 4. a. of the Employment Agreement
is amended by deleting the word “initial” and deleting the number “$340,000” and
replacing it with “$366,200.”

3. BONUS. Section 4. b. of the Employment Agreement is deleted in its entirety
and replaced with the following: “Provided Executive first meets the
Corporation’s expectations for his performance during the Employment Term and
remains employed on the date of payment, commencing with fiscal year 2012,
Executive shall be eligible for a target bonus equal to ninety percent (90%) of
his base salary as determined and approved by the Board based upon Executive’s
achievements in meeting his performance goals and those of the Corporation for
its most recently ended fiscal year. The Board will endeavor to establish goals
in the first quarter of any subsequent year. The Board shall establish
performance goals for the bonus award, including performance criteria, target
and maximum amounts payable, and any other terms and conditions, including, if
applicable, the provisions of Section 162(m) of the Internal Revenue Code. Any
such bonus may be payable in cash, stock options, and or restricted stock upon
such terms and conditions as determined by the Board. The Corporation shall pay
any such bonus by the end of the first quarter of the following fiscal year.
Should Executive no longer be employed by the Corporation on the date such bonus
is paid due to either a termination for Cause by the Corporation or a
termination by Executive without Good Reason, such bonus shall be forfeited. The
payment of any bonus in a year must not be construed as requiring the payment of
a bonus in any other year.

Executive hereby acknowledges that his rights hereunder shall be subject to any
future claw back or similar requirements in favor of FCE established by law or
by FCE policy.”



--------------------------------------------------------------------------------

4. TERMINATION BY THE CORPORATION WITHOUT CAUSE. Section 12. d. of the
Employment Agreement is amended by adding the following language to the end of
the second sentence: “plus payment by the Corporation of Executive’s COBRA
premiums for up to twelve (12) months provided Executive elects continuation
coverage under COBRA and is not eligible for health coverage under another
employer’s plan. The Corporation reserves the right to provide Executive with
the cash equivalent of the cost of such COBRA premiums in lieu of making the
premium payments.

If Executive’s employment is terminated by the Corporation without cause within
the three (3) month period prior to a Change of Control or within the eighteen
(18) month period immediately following a Change of Control, the Corporation’s
obligation hereunder to pay Executive’s COBRA premiums or cash equivalent in
lieu thereof will increase from up to twelve (12) months to up to eighteen
(18) months.”

5. BY EXECUTIVE FOLLOWING CHANGE OF CONTROL. Section 12 g. of the Employment
Agreement is amended by adding the following language to the end of the second
sentence; “, except that the Corporation’s obligation to pay Executive’s COBRA
premiums or cash equivalent in lieu thereof will increase from up to twelve
(12) months to up to eighteen (18) months.”

This Section 12 g. is further amended by adding the following new paragraph:
“For this provision to apply, Executive must provide the above thirty (30) days
written notice within the three (3) month period prior to a Change of Control or
within the eighteen (18) month period immediately following a Change of
Control.”

6. ELIGIBILITY FOR SEVERANCE. The second sentence in Section 12. K. is deleted
in its entirely and replaced with the following: “Severance payments shall
commence on the 60th day after the date of termination of Executive’s employment
with the Corporation so long as on or prior to such date Executive executes and
agrees to be bound by a release of all claims, on a form provided by the
Corporation, which releases any and all claims that Executive has or might have
against the Corporations and which contains terms customary in such agreements
on or prior to such date.”

7. RATIFICATION OF AGREEMENT. Except as specifically modified in this Amendment,
the Employment Agreement shall be and remain in full force and effect and is
hereby ratified by the Parties. To the extent that this Amendment conflicts with
any of the provisions of the Employment Agreement, this Amendment shall control
and supersede the Employment Agreement with respect to the subject matter
hereof.

8. ENTIRE AGREEMENT. This Amendment and the Employment Agreement constitute the
entire agreement between the Parties, all oral agreements being merged herein,
and supersedes all prior representations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the day and year first written above.

 

FuelCell Energy, Inc.     By:  

/s/ Darrell Bradford

     

/s/ Arthur Bottone

  Darrell Bradford       Arthur Bottone   Vice President Human Resources      
Date; December 15, 2011       Date; December 19, 2011